Citation Nr: 1102590	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-00 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from February 1962 to June 
1988.  The Veteran died in June 2005.  The appellant is the 
Veteran's surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case was previously before the Board in July 2010, at which 
time the Board requested a medical opinion from a specialist in 
oncology.  The VHA medical opinion was returned to the Board in 
October 2010.  In November 2010, the Board sent the appellant a 
copy of the medical opinion.  The Board sent the appellant a 
letter advising her of her right to submit additional evidence 
and to have any additional evidence reviewed by the agency of 
original jurisdiction.  

In November 2010, the appellant submitted additional evidence and 
a medical opinion response form.  The appellant elected to have 
this case remanded to the RO for consideration of the additional 
evidence.  A remand is necessary so that the RO may review this 
evidence, and if the claim remains denied, include such evidence 
in a Supplemental Statement of the Case (SSOC).  38 C.F.R. § 
20.1304 (2010).  


Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim of 
entitlement to service connection for the 
cause of the Veteran's death, taking into 
account all of the relevant evidence received 
since the May 2010 SSOC.  If the claim 
remains denied, an SSOC should be furnished 
to the appellant and her representative.  The 
case should then be returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


